Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 4/29/2022:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 9):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.  
Referring to the response to the 35 U.S.C. 103 rejections (arguments: pages 10-14):  The 35 U.S.C. 103 rejections have been dropped in view of amendments.  
Allowable Subject Matter
Claims 1-9 and 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 29:
U.S. Publication No. 2016/0315868 to Zhang et al disclose in Figures 1-22 a method (performed by UE) for wireless communication, comprising (specifically: Figures 7 and 9 and Sections 0276 and 0280):
Receiving, at a PDCP layer, a PDU from a lower layer, the PDU being an RLC SDU segment if …  including a sequence number (sequence number SN (10)) ...  PDCP receive 221 of UE receives one or more PDCP PDUs from a lower layer (Section 0051).
Identifying that the PDU is the PDCP SDU … (PDCP SDU with SN 10) based at least in part on the PDU … including the sequence number.  UE identifies that each received PDCP PDU is a PDCP SDU based on the SN of the PDCP SDU.  UE receives PDCP SDU with SN 10.
Determining (step 704: Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN) that the PDCP SDU … (PDCP SDU with SN 10) is received out of order based at least in part on previously received PDUs or previously received PDCP SDU ... (PDCP SDUs with respective SNs 0-4, which are also PDCP PDUs received from the lower layer).  UE also receives PDCP SDUs with respective SNs 0-4.
Initiating (step 705) a reassembly timer (reordering timer) based at least in part on the determination that the RLC SDU … (PDCP SDU with SN 10) is received out of order (gap exists between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10).  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 (claimed “previously received PDUs or previously received PDCP SDU”, since each PDCP SDU is a received PDCP PDU) are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU (claimed “PDCP SDU”) with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Refer to Sections 0048-0301.
Zhang et al do not disclose receiving, at a RLC layer, a PDU from a lower layer, the PDU being an RLC SDU segment if … including a sequence number … ; … ; determining that the RLC SDU segment is received out of order based at least in part on previously received PDUs or previously received RLC SDU segments; and initiating a reassembly timer based at least in part on the determination that the RLC SDU segment is received out of order.
U.S. Publication No. 20200059823 to Lee et al (support in Provisional Application No. 62/489994) disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) wherein RLC SDU segments are received from a lower layer.  When the receiving RLC entity receives RLC SDU 2_2 belonging to the RLC SDU 2, (RLC SDU 2_2 is received out of order since RLC SDU 2_1 has not yet been received), the receiving RLC entity stores this segment into the reassembly buffer and starts a new reassembly timer (S901).  When the receiving RLC entity receives RLC SDU 2_1 belonging to the RLC SDU 2, the receiving RLC entity stores this segment into the reassembly buffer (S905) and keeps the reassembly timer running for the RLC SDU 2.  When the receiving RLC entity receives RLC SDU 2_3 belonging to the RLC SDU 2, the receiving RLC entity stores this segment into the reassembly buffer and then reassembles the RLC SDU 2 from RLC SDU segments (RLC SDU 2_1, RLC SDU 2_2, and RLC SDU 2_3) and delivers it to upper layer and stops the reassembly timer (S907).  Refer to Sections 0004-0005 and 0052-0164.  By applying Lee et al to Zhang et al: Lee et al disclose receiving RLC SDU segments from a lower layer, determining RLC SDU segments are received out of order, and then reassembling the received RLC SDU segments at the expiration of an reassembly timer; Zhang et al disclose receiving PDCP SDUs from a lower layer, determining PDCP SDUs are received out of order, and then reassembling the received PDCP SDUs at the expiration of an reassembly timer; since both Lee et al and Zhang et al disclose similar methods, the method of Zhang et al can be applied to RLC SDU segments instead of PDCP SDUs, as disclosed by Lee et al.  
Zhang et al and Lee et al also do not disclose receiving, at a RLC layer, a PDU from a lower layer, the PDU being an RLC SDU segment if comprising a header including a sequence number …; identifying that the PDU is the RLC SDU based at least in part on the PDU comprising the header including the sequence number.  
  U.S. Publication No. 20180063720 to Ode discloses in Sections 0086-0087 wherein PDCP PDUs are RLC SDUs which are divided into segments.  The header of an RLC SDU segment, which is also the PDCP PDU, includes the sequence number of the RLC SDU segment.  By applying Ode to Lee et al: the RLC SDU segment of Lee et al includes the sequence number of the RLC SDU segment in the header of the RLC SDU segment.  

However, none of the prior art disclose the limitations “receiving, at a RLC layer, a PDU from a lower layer, the PDU being an RLC SDU segment if comprising a header including a sequence number and being a complete SDU if comprising a header excluding the sequence number...”, and can be logically combined with Zhang et al, Lee et al, and Ode.

Independent claims 17 and 30:
U.S. Publication No. 2016/0315868 to Zhang et al disclose in Figures 1-22 a method (performed by UE) for wireless communication, comprising (specifically: Figures 7 and 9 and Sections 0276 and 0280):
Receiving, at a PDCP layer, a PDU from a lower layer, the PDU being an RLC SDU segment if …  including a sequence number (sequence number SN (10)) ....  PDCP receive 221 of UE receives one or more PDCP PDUs from a lower layer (Section 0051).  
…
Determining (step 704: Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN) that a previously received PDCP SDU … (PDCP SDU with SN 4) is stored in a receive buffer (not shown; Sections 0296-0301) at the PDCP layer.  UE receives PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10 and stores the received PDCP SDUs in a buffer.
Initiating (step 705) a reassembly timer (reordering timer) based at least in part on the determination that the previously received PDCP SDU … is stored in the receive buffer at the PDCP layer.
If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 (claimed “previously received PDCP SDU”) is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears, the reordering timer is started (claimed “initiating a reassembly timer based at least in part on the determination that the previously received PDCP SDU).  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Refer to Sections 0048-0301.
Zhang et al do not disclose receiving, at a RLC layer, a PDU from a lower layer, the PDU being an RLC SDU segment if … including a sequence number … ;… ;  determining that a previously received RLC SDU segment is stored in a receive buffer at the RLC layer; and initiating a reassembly timer based at least in part on tire determination that the previously received RLC SDU segment is stored in the receive buffer at the RLC layer.
U.S. Publication No. 20200059823 to Lee et al (support in Provisional Application No. 62/489994) disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) wherein RLC SDU segments are received from a lower layer.  When the receiving RLC entity receives RLC SDU 2_2 belonging to the RLC SDU 2, (RLC SDU 2_2 is received out of order since RLC SDU 2_1 has not yet been received), the receiving RLC entity stores this segment into the reassembly buffer and starts a new reassembly timer (S901).  When the receiving RLC entity receives RLC SDU 2_1 belonging to the RLC SDU 2, the receiving RLC entity stores this segment into the reassembly buffer (S905) and keeps the reassembly timer running for the RLC SDU 2.  When the receiving RLC entity receives RLC SDU 2_3 belonging to the RLC SDU 2, the receiving RLC entity stores this segment into the reassembly buffer and then reassembles the RLC SDU 2 from RLC SDU segments (RLC SDU 2_1, RLC SDU 2_2, and RLC SDU 2_3) and delivers it to upper layer and stops the reassembly timer (S907).  Refer to Sections 0004-0005 and 0052-0164.  By applying Lee et al to Zhang et al: Lee et al disclose receiving RLC SDU segments from a lower layer, determining RLC SDU segments are received out of order, and then reassembling the received RLC SDU segments at the expiration of an reassembly timer; Zhang et al disclose receiving PDCP SDUs from a lower layer, determining PDCP SDUs are received out of order, and then reassembling the received PDCP SDUs at the expiration of an reassembly timer; since both Lee et al and Zhang et al disclose similar methods, the method of Zhang et al can be applied to RLC SDU segments instead of PDCP SDUs, as disclosed by Lee et al.  
Zhang et al and Lee et al also do not disclose receiving, at a RLC layer, a PDU from a lower layer, the PDU being an RLC SDU segment if …  including a sequence number … 
  U.S. Publication No. 20180063720 to Ode discloses in Sections 0086-0087 wherein the header of an RLC SDU segment includes the sequence number of the RLC SDU segment.  By applying Ode to Lee et al: the RLC SDU segment of Lee et al includes the sequence number of the RLC SDU segment in the header of the RLC SDU segment.  

However, none of the prior art disclose the limitations “receiving, at a RLC layer, a PDU from a lower layer, the PDU being an RLC SDU segment if comprising a header including a sequence number and being a complete SDU if comprising a header excluding the sequence number; identifying that the PDU is the complete RLC SDU based at least in part on the PDU comprising the header excluding the sequence number...”, and can be logically combined with Zhang et al, Lee et al, and Ode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20100080247 to Miettinen et al disclose in Figures 1-11 a method of reassembling RLC service data units wherein received RLC protocol data units in an RLC reception buffer are sequenced according to respective sequence numbers to form a PDU, and then on the basis of the sequencing, it can be detected if one or more protocol data units are missing from the sequence.  Refer to Sections 0022-0037.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
June 13, 2022